This is an appeal from a judgment in favor of the plaintiff-respondent and against the defendant-appellant in an action in negligence arising out of an automobile accident.
The error complained of is the refusal of the trial court to grant a motion for nonsuit or to direct a verdict in favor of the defendant.
An examination of the proofs discloses no error in this direction.
The evidence was more or less contradictory and the credibility of witnesses was attacked.
This very properly required the submission of the cause to the jury.
The judgment under review is affirmed, with costs.
For affirmance — THE CHANCELLOR, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 14.
For reversal — None. *Page 341